Name: Council Regulation (EC) No 2404/94 of 29 September 1994 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (fourth series 1994), and amending Council Regulations (EC) No 3466/93 and (EC) No 3672/93 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: technology and technical regulations;  tariff policy;  iron, steel and other metal industries;  industrial structures and policy
 Date Published: nan

 5 . 10 . 94 Official Journal of the European Communities No L 257/3 COUNCIL REGULATION (EC) No 2404/94 of 29 September 1994 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (fourth series 1994), and amending Council Regulations (EC) No 3466/93 and (EC) No 3672/93 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, question could in the course of the year exceed the volumes laid down in the above Regulations ; whereas the volume of the quota in question should therefore be increased ; Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas by Regulation (EC) No 3466/93, the Council opened, for 1994, a Community tariff quota for ferro ­ chromium containing by weight more than 1,5 mm but not more than 2 % of carbon and not more than 55 % of chromium : Whereas the benefit of this quota should be extended to other import needs and the description of this quota should consequently be amended and its amount increased : Whereas production in the Community of certain agricul ­ tural and industrial products will remain, in the course of the second half of 1994, unable to met the specific re ­ quirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appro ­ priate columns for the period from 1 June or 1 July 1994 respectively until 31 December 1994, taking account of the need not to disturb the markets for such products nor the starting out or development of Community produc ­ tion ; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota ­ volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas by Regulation (EC) No 3466/93 (') and (EC) No 3672/93 (2) the Council opened, for 1994, Community tariff quotas for certain industrial products, and in par ­ ticular ferro-chromium containing by weight more than 6% of carbon (order No 09.2711 ), ferro-phosphorus (order No 09.2717), magnesium (order No 09.2741 ), diiso ­ propylnaphtalene (order No 09.2857) ; Whereas it is necessary, in particular, to ensure for allCommunity importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up, Whereas current economic data suggests that Community demand for non-Community imports of the products in HAS ADOPTED THIS REGULATION : Article 1 1 . The customs duties applicable to imports of the following products shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas shown below : (') OJ No L 317, 18 . 12. 1993, p. 4. (2) OJ No L 338 , 31 . 12. 1993, p . 42. No L 257/4 Official Journal of the European Communities 5 . 10 . 94 'Order No CN code (') Description of goods Quota period Amount of quota Quota duty (%) 09.2781 ex 7226 10 91 Flat-rolled products of silicon-electrical From 1 July to 300 tonnes 0 steel, cold-rolled, grain oriented, of a width 31 December 1994 not exceeding 500 mm, of a thickness of 0,23 mm or less, with a nominal magnetic inversion loss rate of 0,8 W/kg or less determinated by the Epstein method with a current of 50 cycles and one induction of 1,7 tesla 09.2875 ex 0601 10 90 Tuberous roots of the species Rumohra From 1 June to 5 000 000 0 ' adlantiformis, dormant for the manufac- 31 December 1994 pieces ture of ornamental plants 2. For order Nos 09.2711 , 09.2717, 09.2799 and 09.2857, the table in Article 1 of Regu ­ lation (EC) No 3466/93 is hereby replaced by the following table : 'Order No CN code (') Description of goods Amount of quota (in tonnes) Quota duty (%) End of quota period 09.2711 ex 7202 41 91 Ferro-chromium containing by weight 580 000 0 31 December 1994 more than 6 % of carbon 09.2717 ex 7202 99 19 Ferro-phosphorus containing by weight 33 000 0 31 December 1994 1 5 % or more of phosphorus, intended for the manufacture of refined phosphoric iron or steel (a) 09.2799 ex 7202 49 90 Ferro-chromium containing more than 15 000 0 31 December 1994 1,5 % , but not more than 4 % by weight of carbon and not more than 70 % of chro ­ mium 09.2857 ex 2902 90 90 Diisopropylnaphalene, mixed isomers 3 000 0 31 December 1994' 3 . For order No 09.2741 , the table in Article 1 of Regulation (EC) No 3672/93 is hereby replaced by the following table : 'Order No CN code (') Description of goods Amount of quota (in tonnes) Quota duty (%) End of quota period 09.2741 ex 8104 11 00 Unwrought magnesium having a purity of 1 800 0 31 December 1994' not less than 99,95 % in the form of ingots, intended for the manufacture of elements used in the nuclear industry (a) Article 2 The tariff quotas referred to in Article 1 ( 1 ) shall be managed by the Commission, which may take any appro ­ priate administrative measure to ensure that they are managed efficiently. Article 3 Where an importer submits a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume . Requests for drawings, indicating the date on which the entries were accepted must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits . 5. 10 . 94 Official Journal of the European Communities No L 257/5 If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continvous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1994. For the Council The President P. KRUGER ANNEX Taric code Order No CN codes Taric codes 09.2781 ex 7226 10 91 * 20 09.2875 ex 0601 10 90 * 10